Guerry, J.
1. Huida Renfroe was indicted jointly with R. J. Renfroe, in eight counts, for unlawful sale of narcotics. Acts 1935, pp. 418, 439. In another count they were charged with illegal possession of narcotics. The jury returned a verdict finding the defendant guilty on all counts. Motion for new trial was overruled. In each of the eight counts defendant was charged with the sale of a given amount of morphine to a particular person, on different dates. The evidence substantiated all of the allegations of the indictment, with the exception that the evidence did not coincide precisely with the amounts alleged to have been sold on the various dates. Held, that the variance as to the exact quantity sold, as alleged in the indictment, was immaterial, and did not render the verdict contrary to law or evidence. Warren v. State, 12 Ga. App. 695 (78 S.E. 202).
2. “Where evidence is offered and objected to, if it is competent for any purpose, it is not erroneous to admit it.” Fidelity & Deposit Co. v. Nisbet, 119 Ga. 316 (46 S. E. 444). The documentary evidence objected to was not erroneously admitted under the instruction of the judge limiting it to the particular purpose stated.
3. The fact that the amount of morphine alleged in the indictment to have been sold by the defendant was not the same as that testified to by a witness for the State, to whom it was sold, did not, in the absence of a timely written request, require a charge by the court to the jury on the subject of impeachment.
4. The remaining assignments of error are without any substantial merit, and do not require discussion.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.